Citation Nr: 0218145	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-01 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for impotence, also 
claimed as secondary to service-connected schizophrenia.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to 
November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is no medical evidence establishing that the 
veteran currently has chronic impotence.  


CONCLUSION OF LAW

Chronic impotence was not incurred in or aggravated by 
active duty service, nor was chronic impotence proximately 
due to or the result of a service-connected psychiatric 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.310, 3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions. 

The Board finds that the three letters sent to the veteran 
in August 2000, March 2001, June 2001, and September 2001, 
describing what VA would do to assist the veteran, the 
evidence the veteran needed to provide, and the evidence 
the VA had, and a February 2002 Statement of the Case, 
provided notice to the veteran of what the evidence of 
record revealed.  Additionally, these documents provided 
notice why this evidence was insufficient to award the 
benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice 
of what he could do to help his claim, and notice of how 
his claim was still deficient.  Cf. Quartuccio v. 
Principi, 16 Fed App. 183 (2002).  No further assistance 
is necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

The veteran is service connected solely for schizophrenia, 
which has been rated 100 percent disabling since December 
1995.  He contends that he currently suffers from 
impotency, which he maintains was caused either by 
exposure to a "nerve agent" while on active duty or as a 
side affect of the medication used to treat his service-
connected schizophrenia.  

In general, under the applicable VA law and regulations, a 
veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) the degree of the disability; and (5) the 
effective date of the disability.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation 
or by using applicable presumptions, if available.  See 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is 
a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may 
be competently demonstrated by lay observation.  See 
Savage, 10 Vet. App. at 495.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  See 38 C.F.R. § 
3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id.  Again, 
whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 
187-89 (1993).  That regulation has been interpreted to 
permit service connection for the degree of aggravation to 
a nonservice-connected disorder that is proximately due to 
or the result of a service-connected disorder.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  Under such 
circumstances, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the 
aggravation.  Id.  

In the veteran's case, his service medical records do not 
show any complaints, findings, or symptomatology 
associated with impotence.  Further, his service there is 
no indication of any exposure to a "nerve agent" during 
service.  

Between April 1988 and April 1998, the veteran underwent 
numerous VA psychiatric examinations.  No where in any of 
those examination reports is there any indication of or 
complaint pertaining to impotence.  Also, his VA 
outpatient treatment records for September 1993 through 
December 2000 fail to note any reference to impotence.  
Rather, the outpatient treatment report dated in July 2000 
noted that he did not have any side effects from his 
psychiatric medication, specifically Stelazine.  

The veteran's private outpatient treatment records for 
various periods between October 1988 and March 2001 do not 
reflect any complaints or findings of impotence.  The 
veteran's treating physician, in a medical statement dated 
in March 2001, does not mention the veteran having any 
complaint of impotence nor did the physician note any 
finding pertaining thereto.  

In September 2001, the veteran underwent VA medical 
evaluation, specifically to obtain a definitive diagnosis 
of impotence, along with a full description of all current 
manifestations noted, as well as to obtain an opinion as 
the etiology of the veteran's alleged impotence.  The 
physician reviewed the veteran's complete records, noting 
that the veteran definitely was a schizophrenic who had 
been placed on Stelazine for control of his psychosis.  
Examination of the veteran's genitalia found no 
abnormality.  During the examination, the veteran related 
that he was unmarried, but he had a girlfriend, and he was 
able to have sexual intercourse about once a month.  The 
physician noted that most psychogenic medications cause 
impotence, and Stelazine was no different from any other 
such medication.  Since the veteran is schizophrenic and 
he is taking Stelazine, the physician offered that it 
could well be that the veteran's impotence is related to 
the medication.  The examiner could think of no other 
etiological factor leading to the veteran's erectile 
dysfunction.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or 
injury was incurred in or aggravated during service and 
that there is a disability (residuals) as a result of that 
disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  There 
must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), 
and of a nexus, or link, between the in-service injury or 
disease and the current disability (medical evidence).  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

As indicated, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof 
of a present disability (and, if so, of a nexus between 
that disability and service, or between that disability 
and a service-connected disability), there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau, 2 Vet. App. at 143-144.  
In this case, there is no medical evidence showing that 
the veteran had chronic impotence while he was in service 
or establishing that he currently suffers from chronic 
impotence.  It is only recently that the veteran has 
raised the complaint of impotence.  Prior to August 2000, 
when he filed his claim, no where in any of his numerous 
medical records, to include his service medical records, 
is there any hint of impotence.  

Recent VA examination, specifically undertaken to 
determine the nature and extent of the veteran's alleged 
impotence, found normal genitalia.  Also, the medical 
report included a statement from the veteran claiming 
sexual intercourse once a month.  The examiner, following 
review of the record and examination of the veteran, 
offered no diagnosis or finding of chronic impotence.  On 
the other hand, the examining physician did note that 
Stelazine, like all psychogenic medication, could have the 
side effect of impotency.  However, this statement of a 
side effect of the medication does not equate to a finding 
that the veteran actually has chronic impotence (loss of a 
creative organ), although he might experience occasional 
erectile dysfunction.  Further, the veteran has not 
submitted any medical evidence that he has chronic 
impotence and a nexus or link to either service or to 
treatment for his service-connected psychosis.  

Other than the veteran's claim of chronic impotence, the 
record contains no medical finding of the condition.  
While the veteran may well believe that he experiences 
impotency, or occasional erectile dysfunction, by his own 
admission, he is still having sexual intercourse.  The 
Board would like to emphasize that it is the province of 
trained health care professionals to enter conclusions 
that require medical opinion, such as the diagnosis of a 
disability or an opinion as to the etiology of that 
disability.  As the veteran is a lay person without 
medical training or expertise, he is not competent to 
render an opinion on a medical matter (here, medical 
diagnosis); hence, his contentions in this regard have no 
probative value. See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. app. 609, 611 (1992).  

Under the circumstances, the Board must conclude that 
there is no competent medical evidence establishing that 
the veteran currently has chronic impotence.  As such, 
there is no basis for allowance of the claim, either on a 
direct or secondary basis.  See Brammer, 3 Vet. App. at 
225; Rabideau, 2 Vet. App. at 144.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Service connection for impotence, also claimed as 
secondary to service-connected schizophrenia, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

